By the Coürt:
The action should have been commenced and prosecuted by the guardian of Ellen Row. Revised Statutes, section 4998. In case of the refusal of the guardian to bring the action, he should be removed and another guardian appointed. Upon motion and showing that a guardian is neglecting to bring an action to recover the property of his ward, the probate court should remove such guardian and appoint another who would bring the proper action. It cannot be tolerated that the rights and property of an imbecile should be controlled by a next friend, in opposition to the wishes of the guardian.
The guardian is responsible to the court for his conduct, but the next friend is responsible to nobody. The judgment of the court of common pleas was right, and the circuit court erred in reversing- it.

The judgment of the circuit court is reversed and. that of the common pleas affirmed.